
	
		II
		111th CONGRESS
		1st Session
		S. 1514
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ensure safe, secure, and reliable marine shipping in
		  the Arctic including the availability of aids to navigation, vessel escorts,
		  spill response capability, and maritime search and rescue in the Arctic, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Marine Shipping Assessment
			 Implementation Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds and declares the
			 following:
				(1)The Arctic Ocean
			 and adjacent seas are becoming increasingly accessible to shipping, due to
			 thinning ice cover, technological improvements allowing greater efficiencies in
			 the operation of ice-breakers and ice-strengthened cargo and passenger vessels,
			 satellite support for navigation and real-time ice-charting, and growing demand
			 for Arctic tourism and natural resources.
				(2)It is in the interests of the United States
			 to work with the State of Alaska and our neighbors in the Arctic Region to
			 ensure that shipping in the Arctic Ocean and adjacent seas is safe for
			 mariners, protective of the natural environment, including the air, land,
			 water, and wildlife of the Arctic, and mindful of the needs of longstanding
			 subsistence users of Arctic resources.
				(3)It is further in the interests of the
			 United States to ensure that shipping in the Arctic Ocean and adjacent seas is
			 secure, and that United States sovereign and security interests, including the
			 rights of United States vessels to innocent passage through international
			 straits, are respected and protected, that access is provided throughout the
			 Arctic Ocean for legitimate research vessels of all nations, and that peaceful
			 relations are maintained in the Arctic region.
				(4)It is further in
			 the interests of the United States to see that a system of international
			 cooperation is established to support reliable shipping, with methods for joint
			 investment in providing mariners aids to navigation, ports of refuge,
			 vessel-to-shore communication, hydrographic mapping, and search and rescue
			 capability.
				(5)For nearly 500
			 years, mariners and sea-faring nations have sought national and global benefits
			 from sea routes in the Arctic similar to those provided now by the Panama and
			 Suez canals, but as those benefits may finally be realized, expanded shipping
			 will present risks to residents of the Arctic, and coordinated shipping
			 regulations are needed to protect United States interests even from shipping
			 that may occur in the Arctic region outside United States territorial
			 waters.
				(6)Proven models for
			 international cooperation in management of regional waterways exist, including
			 United States joint administration of the St. Lawrence Seaway with Canada, and
			 existing cooperation between the Coast Guard and its Russian Federation
			 counterpart for fisheries enforcement in the Bering Sea and North Pacific
			 regions.
				(7)The United States
			 has continuing research, security, environmental, and commercial interests in
			 the Arctic region that rely on the availability of icebreaker platforms of the
			 Coast Guard. The Polar Class icebreakers commissioned in the 1970s are in need
			 of replacement.
				(8)Sovereign
			 interests of the United States in the Arctic Ocean and Bering Sea regions may
			 grow with submission of a United States claim for an extended continental
			 shelf.
				(9)Building new
			 icebreakers, mustering international plans for aids to navigation and other
			 facilities, and establishing coordinated shipping regulations and oil spill
			 prevention and response capability through international cooperation, including
			 the approval of the International Maritime Organization, requires long lead
			 times. Beginning those efforts now, with the completion of an Arctic Marine
			 Shipping Assessment by the eight-nation Arctic Council, is essential to protect
			 United States interests given the extensive current use of the Arctic Ocean and
			 adjacent seas by vessels of many nations.
				(b)PurposeThe
			 purpose of this Act is to ensure safe, secure, and reliable maritime shipping
			 in the Arctic including the availability of aids to navigation, vessel escorts,
			 spill response capability, and maritime search and rescue in the Arctic.
			3.International
			 maritime organization agreementsTo carry out the purpose of this Act, the
			 Secretary of the department in which the Coast Guard is operating shall work
			 through the International Maritime Organization to establish agreements to
			 promote coordinated action among the United States, Russia, Canada, and other
			 seafaring and Arctic nations to ensure, in the Arctic—
			(1)placement and
			 maintenance of aids to navigation;
			(2)appropriate
			 icebreaking escort, tug, and salvage capabilities;
			(3)oil spill
			 prevention and response capability;
			(4)maritime domain
			 awareness, including long-range vessel tracking; and
			(5)search and
			 rescue.
			4.Coordination by
			 Committee on the Maritime Transportation SystemThe Committee on the Maritime Transportation
			 System established under a directive of the President in the Ocean Action Plan,
			 issued December 17, 2004, shall coordinate the establishment of domestic
			 transportation policies in the Arctic necessary to carry out the purpose of the
			 Act.
		5.Agreements and
			 contractsThe Secretary of the
			 department in which the Coast Guard is operating may, subject to the
			 availability of appropriations, enter into cooperative agreements, contracts,
			 or other agreements with, or make grants to individuals and governments to
			 carry out the purpose of this Act or any agreements established under section
			 3.
		6.IcebreakingThe Secretary of the department in which the
			 Coast Guard is operating shall promote safe maritime navigation by means of
			 icebreaking where needed to assure the reasonable demands of commerce.
		7.Demonstration
			 projectsThe Secretary of
			 Transportation may enter into cooperative agreements, contracts, or other
			 agreements with, or make grants to, individuals to conduct demonstration
			 projects to reduce emissions or discharges from vessels operating in the
			 Arctic.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)to the Secretary
			 of the department in which the Coast Guard is operating—
				(A)$750,000,000 for
			 each of fiscal years 2011 and 2012 for the construction of two polar capable
			 icebreakers;
				(B)$5,000,000 for
			 each of fiscal years 2011 through 2015 for seasonal operations in the Arctic;
			 and
				(C)$10,000,000 for
			 each of fiscal years 2012 through 2015 to carry out agreements established
			 under section 5; and
				(2)to the Secretary
			 of Transportation $5,000,000 for each of fiscal years 2011 through 2015 to
			 conduct demonstration projects under section 7.
			9.Arctic
			 definitionIn this Act the
			 term Arctic has the same meaning as in section 112 of the Arctic
			 Research and Policy Act of 1984 (15 U.S.C. 4111).
		
